UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4769


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICHARD ALAN BLANK, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:14-cr-00448-WDQ-1)


Submitted:   August 19, 2016                 Decided:   August 30, 2016


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Joanna Silver, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Judson T. Mihok,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Alan Blank, Jr., was convicted of two counts of

producing child pornography, 18 U.S.C. § 2251(a) (2012) (Counts

One and Two), and one count of possession of child pornography,

18    U.S.C.     § 2252A(a)(5)(B)            (2012)      (Count       Three).        He    was

sentenced       to    360    months   in     prison.          Blank    now   appeals       his

convictions      on    Counts    One    and       Two,    claiming      that    there      was

insufficient evidence to convict him.                    We affirm.

       We will sustain a jury’s verdict “if there is substantial

evidence, taking the view most favorable to the Government, to

support it.”          Glasser v. United States, 315 U.S. 60, 80 (1942);

United States v. Bran, 776 F.3d 276, 279 (4th Cir. 2015), cert.

denied, 136 S. Ct. 722 (2016).                    “Substantial evidence is that

evidence     which     a     reasonable      finder      of    fact    could    accept      as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                     United States v. Al Sabahi,

719 F.3d 305,    311    (4th    Cir.    2012)      (internal      quotation         marks

omitted).       In conducting this analysis, “circumstantial evidence

is    treated    no    differently      than       direct      evidence,       and   may     be

sufficient to support a guilty verdict even though it does not

exclude every reasonable hypothesis consistent with innocence.”

United States v. Jackson, 863 F.2d 1168, 1173 (4th Cir. 1989).

We do not review the credibility of the witnesses, and we assume

that the jury resolved all contradictions in testimony in favor

                                              2
of the Government.         United States v. Romer, 148 F.3d 359, 364

(4th   Cir.    1998).      Reversal       of    a   conviction      on   grounds    of

insufficient      evidence     “is    confined            to   cases     where     the

prosecution’s failure is clear.”                 Burks v. United States, 437
U.S. 1, 17 (1978).

       The relevant statute provides:

       Any person who employs, uses, persuades, induces,
       entices or coerces any minor to engage in . . . any
       sexually explicit conduct for the purpose of producing
       any visual depiction of such conduct . . . shall be
       punished as provided under subsection (e) . . . if
       that visual depiction was produced or transmitted
       using materials that have been mailed, shipped, or
       transported in or affecting interstate or foreign
       commerce by any means. . . .

18 U.S.C. § 2251(a).

       The    statute    “contains    a        specific    intent      element:    the

government [is] required to prove that production of a visual

depiction was a purpose of engaging in the sexually explicit

conduct.”      United States v. Palomino-Coronado, 805 F.3d 127, 130

(4th Cir. 2015).        In Palomino-Coronado, we stated:

       a defendant must engage in the sexual activity with
       the specific intent to produce a visual depiction; it
       is not sufficient simply to prove that the defendant
       purposefully took a picture. Nonetheless, courts do
       not require that a defendant be single-minded in his
       purpose to support a conviction under § 2251(a).

Id. at 131.

       Among the factors indicative of the requisite purpose are:

the defendant’s concealing from the victim the fact that he was



                                          3
photographing        or     videotaping          her;    the     defendant’s            giving

instructions concerning positions he wanted the victim to assume

and   things     he       wanted    her   to       say     while        he     recorded     or

photographed their activities; whether there were a number of

sexually explicit recordings or photographs; and whether there

was “purposeful conduct” surrounding the photographic or video

equipment used.       Id. at 131-32.

      We    reject        Blank’s    claim       that    there      was        insufficient

evidence of the requisite intent and conclude that “a purpose”

of Blank’s sexual activity with the minor was to produce child

pornography.      Over a 12-13 minute period during an hour-long

sexual encounter, Blank instructed the victim how he wanted her

to pose for photographs.             He took four photos of her buttocks

and anus during this time.                 Blank showed the photos to the

victim     immediately       after    taking        them    and     again        late     that

afternoon, referring to her as “little miss porn star.”                                   Over

the next 24-48 hours, both the victim and her mother saw Blank

surreptitiously           looking    at    his      phone        during        this      time,

suggesting that he was viewing the photographs.                              He deleted the

images before he handed the phone to his wife.

      Further,    Blank’s       activity         leading    up     to    this     encounter

suggests that a purpose of the encounter was to produce child

pornography.      Two days before he took the photographs, Blank

asked the victim several times to allow him to take photographs

                                             4
of them while they engaged in anal intercourse.                   The victim

refused each time.

     We hold that the evidence was sufficient to convict Blank,

and we affirm.    We dispense with oral argument because the facts

and legal arguments are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5